DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions

Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/19/2021.



Species A in the reply filed on 04/19/2021 is acknowledged.  The traversal is on the ground(s) that amended Claim 1 provides unity of invention (see Remarks of 11/13/2020).  This is not found persuasive because Kummer’s device discloses or makes obvious all the limitations of amended Claim 1.  Applicant’s suggest (see Remarks Page 5, lines 1-3) that the device is not connected with the lower surface of the desk top, however this limitation is not recited in the claim.
Applicants further suggest that Kummer only discloses two spatial directions of air flow” (see Remarks, Page 5, lines 7-10), however, the claim only requires “adjustment of the spatial position of the fan”.  Further Applicants suggest Kummer’s air flow is not disclosed as flowing on the user face as well as the user’s legs, however, Kummer specifically teaches, the device is positionable anywhere in the room such as on the floor or a shelf (Paragraph 0068), accordingly the air flow can be directed to anywhere on the user’s body.
Applicants continue and highlight (see Remarks Page 6, lines 1-29) the intended use of the invention (creating a microclimate, see preamble of Claim 1), however the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
In response to Applicants arguments (see Remarks, Page 8, line 9 to Page 11, line 23) with respect to the patentability of the claimed invention and changes in the state of the art, these subjects were not addressed in the restriction requirement.
Accordingly, the technical feature of the amended Claim 1, is not considered a special technical feature, in view of Kummer and the requirement is still deemed proper and is therefore made FINAL.


Response to Amendment
            The amendment filed 04/19/2021 has been entered.  Claims 1-10 remain pending in the application.  Claims 5-10 remain withdrawn from consideration.  


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“friction washer 11”, cited on Page 8, line 11, is not in the figures.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1, line 2, recitation of “offices, public” would be clearer if rewritten as --offices or public--.
Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 1, line 1, recitation of the “the desk area” lacks antecedent basis.  This limitation would be clearer if rewritten as --a desk area--.
Claim 1, line 3, recitation of the “the edge” lacks antecedent basis.  This limitation would be clearer if rewritten as --an edge--.
Claim 1, line 4, recitation of “the spatial position” lacks antecedent basis.  This limitation would be clearer if rewritten as --a spatial position--.
Claim 1, line 4, recitation of “the air flow” lacks antecedent basis.  This limitation would be clearer if rewritten as --an air flow--.
Claim 1, line 4, recitation of “the space” lacks antecedent basis.  This limitation would be clearer if rewritten as --a space--.
Claim 1, line 4, recitation of “immediately” is a relative term which renders the claim indefinite.  The term "immediately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How far or close can the space be from the user and still be considered “immediately” around the user?  This limitation would be clearer if “immediately” was deleted.
Claim 1, line 5, recitation of “as well as” is not clear in context.  It is unclear if the limitations following “as well” are part of the claim limitations or not?  This limitation would be clearer if “as well as” was rewritten as --and--.
Claim 2, line 2, recitation of “the vertical plane” lacks antecedent basis.  This limitation would be clearer if rewritten as --a vertical plane--.
Claim 2, lines 2-3, recitation of “the horizontal axis” lacks antecedent basis.  This limitation would be clearer if rewritten as --a horizontal axis--.
Claim 2, line 3, recitation of “connected to the fan by the rotation axis” is not clear in context.  It is unclear how the lever can be connected “by the rotation axis”.  An axis is not a structural element.  This limitation would be clearer if rewritten as --connected to the fan along the rotation axis--.
Claim 4, lines 1-2, recitation of “clamps” is not clear in context.  Applicants need to distinguish the clamps in Claim 4, such as --a plurality of clamps, wherein a first clamp comprises-- and in line 3 --a second clamp comprises--.
Claim 4, lines 1-2 and 3 (two places) and Claim 6, line 2, recitation of “in the form of” is not clear in context.  It is unclear how the form of a washer and spring form a clamp.  This limitation would be clearer if rewritten as “comprising”
Claim 4, line 3, recitation of “a threaded axis” is not clear in context.  An axis is not structural element and cannot have threads.  This limitation would be clearer if rewritten as --a threaded rod--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang CN 204743110, (this document can be found in the IDS received 11/13/2020, the translation is attached).

With respect to Claim 1, Huang discloses a fan for creating 12 a microclimate in the desk area (top surface of 2) of a user at home (“dormitory”, machine translation Paragraph 0004, lines 4, art recognized home), in offices, public eating places, characterized in that the fan 12 is positioned (see Figure 1) under a desk top 2 and equipped with a device 4/5 for moving the fan beyond the edge (outer surface of 2, see Figure 1) of the desk top 2, enabling adjustment of the spatial position of the fan (fan 12 can be positioned as seen in Figure 1 and flat under hole 6, machine translation Paragraph 0013, lines 1-3) and directing the air flow to any point in the space (surrounding 1) immediately around the user (“person”, machine translation, Paragraph 0013, line 3), including beyond the edge (outer surface of 2) of the desk top 2 (the air is directed across the table and past the edge), upwards to the user’s face (as seen in Figure 1), as well as downwards to the user’s legs (fan 12 is disclosed to be placed under the ventilation hole 6 and as such can be rotated around the edge to blow on the user legs, Paragraph 0013, lines 1-5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (mentioned previously), in view of Leuschner US 2,734,990.

With respect to Claim 2, as it depends from Claim 1, although Huang discloses most of the limitations of the claim including a device 4/5 for moving the fan beyond the edge (surface surrounding 2) of the desk top 2 formed of a lever 5, Huang is silent on a lever rotatable in the vertical plane about the horizontal axis, the lever being connected to the fan by the rotation axis of the fan perpendicular to the horizontal axis. Leuschner disclosing a fan 28, specifically teach on a lever 36 rotatable in the vertical plane (plane of axis 42 in Figure 4) about the horizontal axis (axis of top pin in 38), the lever 36 being connected to the fan 28 by the rotation axis (centerline of 28) of the fan perpendicular to the horizontal axis (see Figure 3, the centerline of 28 is perpendicular to the axis of top pin in 38).  Leuschner teaches the lever rotatable in the vertical plane about the horizontal axis advantageously adjusted the positon of the fan (Column 1, lines 30-35).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the lever rotatable in the vertical plane about the horizontal axis as taught by Leuschner, in the fan disclosed by Huang, to have advantageously adjusted the positon of the fan.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Leuschner (both mentioned previously), in further view of Marino et al. US 6,244,823.
With respect to Claim 3, as it depends from Claim 2, although the combination of prior art teach most of the limitations of the claim including, Huang’s disclosure of a device 4/5 for moving a fan 12 and Leuschner’s teaching of a the lever 36 rotatable in the vertical plane about the horizontal axis, both Huang and Leuschner are silent on a clamp 43 (see Figure 4) for one extreme position of the fan provided in the form of a spring latch.  Marino et al. disclosing a fan 10, specifically teach a clamp 43 for one extreme position (as seen in Figure 4, see Figures 4-8) of the fan 10 provided in the form of a spring latch 44b (Column 5, lines 45-50).  Marino et al. teach the clamp advantageously prevented movement of the fan (Column 5, lines 60-63).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the clamp taught by Marino et al., in the fan disclosed by Huang, to have advantageously prevented movement of the fan.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Leuschner (both mentioned previously), in further view of Grau US 2,857,095.

With respect to Claim 4, as it depends from Claim 2, although the combination of prior art teach most of the limitations of the claim including, Huang’s disclosure of a device 4/5 for moving a fan 12 and Leuschner’s teaching of a the lever 36 rotatable in the vertical plane about the horizontal axis, both Huang and Leuschner are silent on clamps in the form of a friction washer, two anti-friction washers and a compression spring therebetween for any positions of the fan about the horizontal axis, and in the form of a friction washer, a threaded axis, a nut and a lock nut about the rotation axis perpendicular to the horizontal axis.  Grau disclosing a fan 15, specifically teach (clamps 42/41/50/51 and 32/33/34/35) in the form of a friction washer 51, two anti-friction washers 42/41 and a compression spring 50 therebetween for any positions of the fan about the horizontal axis (see 42/41 in Figure 14), and in the form of a friction washer 34, a threaded axis 32, a nut 35 and a lock nut 33 about the rotation axis perpendicular to the horizontal axis (see centerline of 13, in Figure 13).  Grau teaches the camps advantageously allowed the air flow and direction of the fan to be varied independently (Column 1, lines 34-36).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the clamps taught by Grau, in the fan disclosed by Huang, to have advantageously allowed the air flow and direction of the fan to be varied independently.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wyon et al. US 5,360,374 teach a desk with an air fan system.
Domina et al. US 5,765,932 teach a fan for a desk.
Hill US 2,616,617 teach a fan under a desk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
05/08/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746